Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “wherein the at least two channel openings through the flexible bending sealing element…”. However, none of the drawings show a channel 
Further, Claim recites “…the channel openings being designed as an inlet and/or and outlet valve”. However, the disclosure is silent as to how the channels 12a-c may be designed to be both inlet and outlet valves at the same time.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “a piston surface having at least two channel openings integrated therein” and “wherein the at least two channel openings through the flexible bending sealing element…”. It is unclear of the channel openings are intended to be formed in the piston surface or the flexible element (i.e. through the element).
	Claim 1 recites the limitation “…the flexible bending sealing element can be designed…”. The term can be makes it unclear as to whether the structure/function following the term is being positively claimed.

Claim 8 recites the limitation "the respective channel opening" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the recess" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (US Patent No. 6,514,058).

Chou teaches:

limitations from claim 1, a cylinder (3) piston (1) for an air compressor, comprising: a piston surface (10) having at least two channel openings (20; FIG. 11-14) integrated therein, the channel openings each designed as an inlet valve and/or as an outlet valve (C. 4 Lines 39-57); a coherent, one-piece and flexible 

limitations from claim 2, wherein the channel openings (20) each provide: a connection between a first compressor stage and a second compressor stage of a two-stage air compressor; or a connection to an air intake area (C. 4 Lines 40-46); or a connection to a compressed air outlet;

limitations from claim 3, wherein at least one of the channel openings is designed as a non-return valve (C. 4 Lines 48-57 describing the function of a non-return valve, i.e. blocking flow in one direction and allowing flow in an opposite direction);

limitations from claim 4, wherein the at least two channel openings (20) comprise more than two channel openings integrated in the cylinder piston, each of the more than two channel openings formed as an inlet valve or as an outlet valve (see FIG. 11-14; C. 4 Lines 58-67);

limitations from claim 6, wherein the flexible bending sealing element (22) comprises a reversible non-return membrane of a non-return valve so as to enable an inflow or outflow from the at least one channel opening (see FIG. 11-14; C. 4 Lines 48-57; “spring blade”);

limitations from claim 7, wherein the flexible bending sealing element is a non-return membrane (see FIG. 11-14; C. 4 Lines 48-57; “spring blade”);

limitations from claim 17, wherein the flexible bending sealing element (22) is finger-shaped (see FIG. 14 for example) and comprises a number of fingers with finger ends which corresponds to the number of channel openings (20), wherein the finger ends reach and cover the at least two channel openings as a non-return membrane of a non-return valve (see FIG. 14; C. 4 Lines 58-66);

limitations from claim 18, a cylinder (30, comprising: at least one cylinder piston according to claim 1 (see FIG. 4, and FIG. 11-14); wherein, depending on an air ratio, an inflow of air or an outflow of compressed air takes place through the inlet valve or outlet valve of the corresponding channel opening (see C. 4 Lines 48-57 teaching the valve element 22 allowing/preventing air flow across conduits 20 based on piston motion; the actuation of non-return valves by reciprocating pistons and the resulting pressure difference across the valve is known);




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent No. 7,275,477).



limitations from claim 1, a cylinder (4) piston (5) for an air compressor, comprising: a piston surface (551) having a channel opening (555) integrated therein, the channel openings each designed as an inlet valve and/or as an outlet valve (C. 3 Lines 50-52 and C. 4 Lines 1-7); a coherent, one-piece and flexible bending sealing element (53) provided inside or covering the at least two channel openings (see FIG. 5), the sealing element enabling an inflow into at least one of the channel openings or an outflow from at least one of the channel openings (C. 3 Lines 38-42 and C. 4 Lines 1-7);

Chen teaches only a single channel opening (555) designed as an outlet valve, rather than at least two channel openings;

However, it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (See MPEP 2144.04 Section VI. C). In this case it would have been obvious to one of ordinary skill in the art to provide a desired number of outlet openings, including two, in order to control the flow amount through the piston during compression.



Chen further teaches:

limitations from claim 8, wherein the sealing element (53) is fixed to the piston surface (551) of the cylinder piston via a retaining plate (51 via fastening element 56) in such a way that a closing or opening movement of the sealing element in a region of the respective channel opening is made possible (see FIG. 6-8 and C. 3 Lines 38-42 and C. 4 Lines 1-7);



limitations from claim 10, wherein the retaining plate (51) has a recess (511) in the region of the at least one channel opening (555), which, depending on the function of the channel opening as an inlet valve or outlet valve has a different diameter to form a diameter of an inlet opening of the inlet valve or a diameter of a stop ring of the outlet valve (see FIG. 8 in particular wherein the element 53 abuts the recess 511 at an uppermost position; C. 3 Lines 36-42);

limitations from claim 11, wherein the retaining plate has an annular protruding outer edge which engages around a stepped outer contour of the cylinder piston (see FIG. 5 as annotated by the examiner below);

limitations from claim 12, wherein the annular protruding edge is received in a cup sleeve (52) lying in the stepped outer contour of the cylinder piston (see FIG. 5 as annotated by the examiner below); 

limitations from claim 13, wherein the cylinder piston has a cavity (554) with a depth on a surface at least around one of the channel openings (53; see FIG. 5-8);

limitations from claim 14, wherein the flexible bending sealing element (53) is adapted to a shape of the cavity, the depth of the cavity corresponding to a thickness of the flexible bending sealing element (see FIG. 7 for example, wherein the element 53 is sized and shaped such that it can extend into the cavity 554 and block channel 555; C. 4 Lines 8-16);



limitations from claim 16, wherein a diameter of the recess of the outlet valve, at least in the region of the channel opening, is formed to be large enough to provide a valve flap movement space (see FIG. 6-8; C. 3 Lines 38-42);

limitations from claim 20, an air compressor comprising a cylinder according to claim 13 (C. 1 Lines 55-57);





Claims 1, 4-5, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCombs et al (US Patent No. 7,491,040) in view of Lavon (US Patent No. 3,547,561).

McCombs teaches:

limitations from claim 1, a cylinder (124) piston (138) for an air compressor (100), comprising: a piston surface (see plate 148) having at least two channel openings (178, 180) integrated therein, the channel openings each designed as an inlet valve and/or as an outlet valve (C. 3 Lines 19-25); a flexible bending sealing element (150, 152) provided inside or covering the at least two channel 

McCombs teaches the inlet and outlet openings being closed by individual flexible elements (150, 152) rather than a coherent one-piece element;

Lavon teaches:

limitations from claim 1, a compressor (see FIG. 1; C. 2 Lines 7-9) including a piston (13) and a cylinder (10); wherein a single flexible sealing element (29; C. 3 Lines 3-4) enables airflow through both of the inlet and outlet openings (C. 3 Lines 25-39 for example);

It would have been obvious to one of ordinary skill in the art of compressors at the time of the invention to form the valves of McCombs as a single coherent member, as taught by Lavon, in order to reduce the number of parts and therefore the complexity of the compressor distributor. Additionally, the valve arrangement of Lavon allows for a smaller space requirement in the compressor (see C. 1 Lines 32-34 of Lavon);



Regarding claims 4 and 19:

McCombs teaches only a single outlet and a single inlet valve and their respective channel openings (150, 152, 178, 180) rather than more than two, wherein two of the channel openings are outlets;

However, it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (See MPEP 2144.04 Section VI. C). In this case it would have been obvious to one of ordinary skill in the art to provide a desired number of inlet/outlet openings, including two, in order to control the flow amount through the piston during compression.



Lavon further teaches:

limitations from claim 5, wherein a channel opening (15-16) is formed as the inlet valve and another channel opening (21) is formed as the outlet valve simultaneously through the coherent sealing element (C. 2 Lines 48-64 and C. 3 Lines 25-39 for example);



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

The following prior art teach valved pistons: US  0054881, US 2014/0227115, US 2021/0222684, US 2020/0347842.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746